UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 000-16435 Vermont 03-0284070 (State of Incorporation) (IRS Employer Identification Number) 4oute 5, Derby, Vermont (Address of Principal Executive Offices) (zip code) Registrant's Telephone Number:(802) 334-7915 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file for such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES þ NO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO þ At November 7, 2013, there were 4,854,509 shares outstanding of the Corporation's common stock. FORM 10-Q Index Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3 Quantitative and Qualitative Disclosures About Market Risk 45 Item 4 Controls and Procedures 45 PART II OTHER INFORMATION Item 1 Legal Proceedings 46 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6 Exhibits 46 Signatures 47 2 PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements (Unaudited) The following are the unaudited consolidated financial statements for Community Bancorp. and Subsidiary, "the Company". Community Bancorp. and Subsidiary Consolidated Balance Sheets September 30, December 31, September 30, (Unaudited) (Unaudited) Assets Cash and due from banks $ $ $ Federal funds sold and overnight deposits Total cash and cash equivalents Securities held-to-maturity (fair value $39,610,000at 09/30/13 $42,291,000 at 12/31/12 and $50,631,000 at 09/30/12) Securities available-for-sale Restricted equity securities, at cost Loans held-for-sale Loans Allowance for loan losses ) ) ) Deferred net loan costs Net loans Bank premises and equipment, net Accrued interest receivable Bank owned life insurance Core deposit intangible Goodwill Other real estate owned (OREO) Prepaid expense - Federal Deposit Insurance Corporation (FDIC) 0 Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand, non-interest bearing $ $ $ NOW Money market funds Savings Time deposits, $100,000 and over Other time deposits Total deposits Federal funds purchased and other borrowed funds Repurchase agreements Capital lease obligations Junior subordinated debentures Accrued interest and other liabilities Total liabilities Shareholders' Equity Preferred stock, 1,000,000 shares authorized, 25 shares issued and outstanding ($100,000 liquidation value) Common stock - $2.50 par value; 10,000,000 shares authorized, 5,064,718 shares issued at 09/30/13, 5,023,026 shares issued at 12/31/12, and 5,007,099 shares issued at 09/30/12 Additional paid-in capital Retained earnings Accumulated other comprehensive income Less: treasury stock, at cost; 210,101 shares at 09/30/13, 12/31/12 and 09/30/12 ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ The accompanying notes are an integral part of these consolidated financial statements 3 Community Bancorp. and Subsidiary Consolidated Statements of Income (Unaudited) For The Quarters Ended September 30, Interest income Interest and fees on loans $ $ Interest on debt securities Taxable Tax-exempt Dividends Interest on federal funds sold and overnight deposits 64 Total interest income Interest expense Interest on deposits Interest on federal funds purchased and other borrowed funds Interest on repurchase agreements Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service fees Income from sold loans Other income from loans Net realized (loss) gain on sale of securities available-for-sale ) Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Occupancy expenses, net FDIC insurance Amortization of core deposit intangible Other expenses Total non-interest expense Income before income taxes Income tax expense Net income $ $ Earnings per common share $ $ Weighted average number of common shares used in computing earnings per share Dividends declared per common share $ $ Book value per share on common shares outstanding at September 30, $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Community Bancorp. and Subsidiary Consolidated Statements of Income (Unaudited) For The Nine Months Ended September 30, Interest income Interest and fees on loans $ $ Interest on debt securities Taxable Tax-exempt Dividends Interest on federal funds sold and overnight deposits Total interest income Interest expense Interest on deposits Interest on federal funds purchased and other borrowed funds Interest on repurchase agreements Interest on junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service fees Income from sold loans Other income from loans Net realized (loss) gain on sale of securities available-for-sale ) Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Occupancy expenses, net FDIC insurance Amortization of core deposit intangible Other expenses Total non-interest expense Income before income taxes Income tax expense (benefit) ) Net income $ $ Earnings per common share $ $ Weighted average number of common shares used in computing earnings per share Dividends declared per common share $ $ Book value per share on common shares outstanding at September 30, $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Community Bancorp. and Subsidiary Consolidated Statements of Comprehensive Income (Unaudited) For The Quarters Ended September 30, Net income $ $ Other comprehensive income (loss), net of tax: Unrealized holding gain on available-for-sale securities arising during the period Reclassification adjustment for loss (gain) realized in income ) Net change in unrealized gain (loss) ) Tax effect ) Other comprehensive income (loss), net of tax ) Total comprehensive income $ $ Community Bancorp. and Subsidiary Consolidated Statements of Comprehensive Income (Unaudited) For The Nine Months Ended September 30, Net income $ $ Other comprehensive (loss) income, net of tax: Unrealized holding (loss) gain on available-for-sale securities arising during the period ) Reclassification adjustment for loss (gain) realized in income ) Net change in unrealized (loss) gain ) Tax effect ) Other comprehensive (loss) income, net of tax ) Total comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 Community Bancorp. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) For The Nine Months Ended September 30, Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization, bank premises and equipment Provision for loan losses Deferred income tax ) Net loss (gain) on sale of securities available-for-sale ) Net gain on sale of loans ) ) Gain on sale of OREO ) ) Gain on Trust LLC ) ) Amortization of bond premium, net Write down of OREO 0 Proceeds from sales of loans held-for-sale Originations of loans held-for-sale ) ) Increase in taxes payable Decrease (increase) in interest receivable ) Decrease in prepaid FDIC insurance assessment (Increase) decrease in mortgage servicing rights ) Increase in other assets ) ) Increase in cash surrender value of bank owned life insurance ) ) Amortization of core deposit intangible Amortization of limited partnerships Decrease in unamortized loan fees ) ) Decrease in interest payable ) ) Increase in accrued expenses Increase (decrease) in other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities: Investments - held-to-maturity Maturities and pay downs Purchases ) ) Investments - available-for-sale Maturities, calls, pay downs and sales Purchases ) ) Proceeds from redemption of restricted equity securities Decrease in limited partnership contributions payable ) ) Investments in limited partnerships 0 ) Increase in loans, net ) ) Capital expenditures net of proceeds from sales of bank premises and equipment ) ) Proceeds from sales of OREO Recoveries of loans charged off Net cash used in investing activities ) ) 7 Cash Flows from Financing Activities: Net decrease in demand and NOW accounts ) ) Net increase in money market and savings accounts Net increase (decrease) in time deposits ) Net (decrease) increase in repurchase agreements ) Net increase in short-term borrowings Repayments on long-term borrowings ) ) Decrease in capital lease obligations ) ) Dividends paid on preferred stock ) ) Dividends paid on common stock ) ) Net cash (used in) provided by financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning Ending $ $ Supplemental Schedule of Cash Paid During the Period Interest $ $ Income taxes $
